Citation Nr: 0813147	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensable benefits under the provisions of 
38 U.S.C. § 1151 for pulmonary thromboembolism secondary to 
knee surgery performed by VA in October 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

In April 2005 the Board remanded the appeal for further 
development. 


FINDINGS OF FACT

1.  The veteran did not incur additional disability as the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers.

2.  The veteran was properly informed by the surgical team 
performing the procedure of the nature of the proposed 
procedure, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives, and anticipated results if 
nothing was done.  The veteran signed his consent to the 
procedure on a VA-authorized consent form, which was 
witnessed.  There is no evidence that the veteran was not 
properly informed of the procedure or did not give informed 
consent.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for pulmonary thromboembolism secondary to knee surgery 
performed by VA in October 2002, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2007).

Informed consent is discussed at 38 C.F.R. § 17.32.  
Paragraph (b), concerning VA policy, provides that, except as 
otherwise provided, all patient care furnished by VA shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.

Paragraph (c) provides that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Paragraph (d) provides that the informed consent process must 
be appropriately documented in the medical record.  The 
patient's or surrogate's signature on a VA-authorized consent 
form must be witnessed.  The witness' signature only attests 
to the fact that he or she saw the patient or surrogate and 
the practitioner sign the form.  The signed form must be 
filed in the patient's medical record.  A properly executed 
OF 522 or other VA-authorized consent form is valid for a 
period of 30 calendar days.  If, however, the treatment plan 
involves multiple treatments or procedures, it will not be 
necessary to repeat the informed consent discussion and 
documentation so long as the course of treatment proceeds as 
planned, even if treatment extends beyond the 30-day period.  
If there is a change in the patient's condition that might 
alter the diagnostic or therapeutic decision, the consent is 
automatically rescinded.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

VA Medical Center treatment records from Jackson, Mississippi 
showed that the veteran signed a consent form in September 
2002 acknowledging that he was advised of and understood the 
potential complications which could result from the 
procedure.  In discussing the consent given, the veteran's 
representative argues in January 2006 that if no transfusion 
was given, then there was no associated risk of blood 
clotting problems disclosed to the veteran.  The January 2007 
addendum to the July 2006 VA examination states that blood 
bank files were reviewed and show that the veteran had two 
units of blood typed and matched, but did not receive any 
blood transfusions.  The Board acknowledges that the informed 
consent form signed by the veteran on September 20, 2002, 
specifically included blood clotting problems among the risks 
of blood/blood product transfusion.  But the form also 
indicates that the risks of treatment had been explained.  
This does not necessarily exclude clots, as the 
representative argues.  The form did not list the specific 
risks of treatment discussed with the patient.  

In October 2002, the veteran underwent surgery for a left 
knee flexion contracture, status post total knee replacement 
with heterotopic ossification.  The knee surgery itself was 
completed with complication.  Treatment records note 
postoperatively that the veteran had a complication of a 
pulmonary embolus for which he was admitted to the hospital 
and treated with IV heparin.  At the time of discharge he was 
placed on therapeutic Coumadin and managed by General 
Medicine for his medications.  

In September 2003 a VA physician rendered an opinion in 
response to an RO request.  The physician was asked whether 
the veteran's pulmonary embolus subsequent to the knee 
surgery in October 2002 was the result of negligence, lack of 
proper care or an unforeseen event.  The physician noted that 
the claims file was reviewed and indicated that the veteran 
did indeed have a pulmonary embolus subsequent to his 
surgery.  The physician indicated that this unfortunately was 
a complication of knee surgery and was not reflective of 
negligence, lack of proper care, error or an unforeseen 
event.  

At a July 2006 VA examination, the examiner noted that the 
veteran underwent an orthopedic procedure on his right knee 
in October 2002.  Approximately one week postoperatively the 
veteran experienced onset of shortness of breath and stated 
that he had mild hemoptysis.  He also experienced a pleuritic 
type chest pain in the anterior chest area and was re-
evaluated at the VA hospital.  The veteran was found to have 
a pulmonary embolus and was treated with anticoagulant 
therapy.  He remained on anticoagulants for approximately six 
months, according to the veteran.  The veteran reported that 
since the pulmonary embolus, he had experienced some 
difficulty with shortness of breath.  He stated he could walk 
approximately a half city block on his own pace prior to 
developing shortness of breath.  The veteran stated he 
occasionally wheezes.  He had an intermittent cough 
characterized by production of whitish sputa.  He reported 
coughing up approximately one cup of sputa twice weekly.  
Some days this sputum is very minimal.  It was noted that the 
veteran smoked approximately three to seven cigarettes per 
week.  He had been smoking since age 38, but stated that he 
had only averaged three to seven cigarettes a week during 
this entire time.

The examiner noted that the veteran took no regular 
medication for his breathing difficulty.  There was no 
history of asthma, pneumonia, or tuberculosis.  The veteran 
had a prior history of hypertension, but there was no history 
of heart disease.  The veteran did not experience any 
significant swelling about the ankles, and there was no 
history of orthopnea or paroxysmal nocturnal dyspnea.

The examination showed the veteran's chest to be symmetrical 
with good expansion on inspiration.  The lungs were clear to 
percussion and auscultation.  The precordium was normal in 
appearance.  The PMI was non-palpable.  No heaves, thrills, 
or shocks were noted.  No murmurs, gallops, clicks, or rubs 
were audible.  There was no jugular venous distension at 30 
degrees.  There was no peripheral edema.  Forced expiratory 
volume in one second (FEV1) was noted as 87 percent.

The examiner noted that the veteran was retired and had not 
worked since the late 1990s.  He was able to engage in 
activities of daily living.  The veteran was not on 
anticoagulant therapy.  The examiner noted the claims file 
was reviewed.  The blood bank reports showed that two units 
of red blood cells were requested during the October 2002 
admission.  The echocardiogram was normal without evidence of 
pulmonary hypertension.

In the January 2007 addendum to the July 2006 VA examination 
the examiner indicated that he was unable to identify any 
residual problems related to the veteran's pulmonary 
embolism.  Minor changes in pulmonary function studies as 
well as chest x-ray were noted, but both of these 
abnormalities were felt related to the veteran's smoking 
history.  No evidence of pulmonary hypertension resultant 
from pulmonary embolism was found by the examiner.  The 
examiner noted that the veteran was treated appropriately 
with anticoagulant therapy with resolution of the pulmonary 
embolus without sequelae.  

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any additional disability was the 
surgery performed in October 2002 or any follow-up care 
provided.

Furthermore, there is no competent evidence that the result 
was not reasonably foreseeable.  The veteran knew the risk 
and accepted the risk.  While unfortunate, it does not rise 
to the level of actionable negligence.  In addition, the VA 
physicians in September 2003 and January 2007 opined that 
unfortunately pulmonary embolus was a complication of knee 
surgery and was not reflective of negligence, lack of proper 
care, error or an unforeseen event; and there were no 
residual problems related to the veteran's pulmonary 
embolism.  The January 2007 physician noted that the veteran 
was treated appropriately with anticoagulant therapy with 
resolution of the pulmonary embolus without sequelae.  

For the veteran to now say that he did not consent to the 
procedure and its associated risks, he must bear the burden 
of proving that he was actually misinformed or misled by the 
VA health care providers.  After reviewing the evidence the 
Board finds that the veteran failed to meet that burden.  
Hence, his consent to the surgery is persuasive and is 
conclusive in law, and the Board may rely upon it to conclude 
that the appellant knowingly consented to the procedure 
notwithstanding the risks involved.  It bears recalling that 
in Brown v. Gardner, 115 S. Ct. 552 (1994), a seminal case in 
adjudicating claims under 38 U.S.C.A. § 1151, the United 
States Supreme Court specifically stated that it did not 
intend to exclude application of the doctrine volenti non fit 
injuria.  That is, if one, knowing and comprehending the 
danger, voluntarily exposes himself to it, though not 
negligent in so doing, he is deemed to have assumed the risk 
and precluded from a recovery for a resulting injury.  Id. at 
556.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in October 2002 is not 
warranted.  Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the notice provided 
in February 2003, shortly after the claim was filed in 
January 2003, discussed the elements of a claim for service 
connection, rather than a claim for benefits pursuant to 
section 1151, although it did otherwise informed the veteran 
correctly of the actions that VA would take and the actions 
that the claimant should take.  Correct notice was given in 
the April 2005 letter, and the veteran has since had an 
opportunity to provide information, evidence, and argument to 
support his claim.  

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless; the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the veteran's claim for benefits 
under the provisions of 38 U.S.C. § 1151 is denied.  Any 
questions as to the disability rating or the effective date 
to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA medical records and 
VA examinations have been associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of October 2002 VA medical 
care is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


